Citation Nr: 0916969	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-22 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus as secondary to service-connected pancreatitis.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1971 to 
May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

In October 2008, the Board remanded the case to allow the 
Veteran the opportunity to provide testimony before the Board 
at a video conference hearing.  In January 2009, a video 
conference hearing was held by the undersigned Veterans Law 
Judge.  At the hearing, the Veteran and his representative 
indicated that he no longer desired to pursue the appeals of 
entitlement to service connection for glaucoma of the right 
and left eyes, a bilateral eye disorder, a pulled muscle in 
the right side of the lower back, and arthritis of the back.  
Therefore, the Board finds that the appeal of those claims 
has been withdrawn.  See 38 C.F.R. § 20.204 (2008).

Prior to the hearing, the Veteran's representative submitted 
additional evidence to the Board in the form of private 
medical records.  The Veteran waived review of the newly 
submitted evidence by the agency of original jurisdiction 
both in writing and at the hearing.  See 38 C.F.R. 
§ 20.1304(c) (2008).  Thus, the Board will consider such 
evidence in the adjudication of this appeal.

In addition, the Veteran's attorney representative has 
specifically indicated that service connection for type II 
diabetes mellitus is being sought on a secondary basis, as 
secondary to service-connected pancreatitis, and this is the 
only theory of entitlement that is being pursued and thus 
considered herein. 


FINDING OF FACT

The Veteran's type II diabetes mellitus is the result of his 
abuse of alcohol.


CONCLUSION OF LAW

Service connection for type II diabetes mellitus as secondary 
to service-connected pancreatitis, is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp.2008); 38 C.F.R. 
§§ 3.159, 3.301, 3.303, 3.304 (2008); 38 C.F.R. § 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through May 2005 and July 2007 notice 
letters, the RO notified the Veteran of the information and 
evidence needed to substantiate his claim of service 
connection.  The notice included information with respect to 
substantiating a service connection claim on a secondary 
basis.  By the July 2007 letter, the RO provided the Veteran 
with the general criteria for assigning disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was 
not provided until after the RO initially adjudicated the 
Veteran's claim, the claim was properly re-adjudicated in 
September 2007, which followed the adequate notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the May 2005 and July 2007 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disability.  Consequently, a remand of the service connection 
issue for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Medical Center (VAMC) in 
Marion, Indiana.  Records from multiple private treatment 
providers identified by the Veteran have also been obtained, 
including records from J.E.W., M.D., at Sycamore Primary 
Care.  Additionally, the Veteran was afforded a hearing 
before the RO in June 2007 and before the Board in January 
2009, the transcripts of which are of record.  Significantly, 
the Veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claim on appeal 
that need to be obtained.  The Veteran's representative 
stated at the hearing that it would serve no purpose to 
request any updated records.  Thus, VA has properly assisted 
the Veteran in obtaining any relevant evidence.

The Board notes that a VA examination was not provided in 
connection with this claim.  As detailed in the analysis 
section, the Board finds that a remand for a medical 
examination or opinion is not warranted because one is not 
necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).


II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp.2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there has been an amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2008)).  
The amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's 1995 ruling in Allen, it was made clear in the 
comments to the regulation that the 2006 changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the revision 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, which version favors 
the claimant.  See 38 C.F.R. § 3.310 (2006).

The Veteran asserts that he has type II diabetes mellitus due 
to service-connected pancreatitis.  The Veteran states that 
he was first diagnosed with diabetes in 2004.  Medical 
records do not show that the Veteran had diabetes prior to 
that time.  Treatment records from Sycamore Primary Care show 
elevated glucose levels in September 2004.  A diagnosis of 
diabetes mellitus by Dr. J.E.W. is documented in November 
2005.  Thus, the medical evidence establishes that the 
Veteran has the claimed disability.

By a March 1986 rating decision, the Veteran was awarded 
service connection for pancreatitis, gastritis, and 
duodenitis.  It was determined that the Veteran developed the 
disabilities during active military service secondary to 
alcohol use.  For claims filed prior to October 31, 1990, 
service connection for compensation purposes was permissible 
for such claims.

For claims filed after October 31, 1990, a finding that an 
injury or disease that was a result of a veteran's own 
alcohol or drug abuse was incurred or aggravated in the line 
of duty is precluded.  No compensation will be paid if the 
disability is a result of the Veteran's own willful 
misconduct or abuse of alcohol or drugs.  See Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388 (1990); see also 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.301 (2008).

The Veteran's representative argues that service connection 
is not prohibited in the present case.  That is, he contends 
that if the competent medical evidence shows that the Veteran 
developed diabetes as a result of his service-connected 
pancreatitis, then service connection is permitted because 
the primary service-connected disability was found to be in 
the line of duty and not as a result of willful misconduct 
prior to the change in law.  The representative maintains 
that the prior finding that pancreatitis was caused by 
alcohol use is not determinative when addressing whether a 
new disability is related to pancreatitis.

A December 2008 letter from A.C., a registered nurse, was 
submitted to provide support of the relationship between the 
Veteran's diabetes and his pancreatitis.  A.C. reviewed the 
evidence in the claims file and noted medical literature 
concerning diabetes and pancreatitis.  A.C. gave the opinion 
that it is at least as likely as not that the Veteran's 
diabetes mellitus was due in large part to his chronic 
pancreatitis and surgeries for treatment of pancreatitis.  
There is no other similar medical opinion evidence of record.

Notwithstanding the medical evidence showing a relationship 
between the Veteran's diabetes and pancreatitis, the Board 
finds that service connection, at least for compensation 
purposes, is not permissible in this case.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has commented on situations that may arise in the context of 
alcohol use.  The Federal Circuit held that compensation may 
be payable for an alcohol or drug abuse disability secondary 
to a service-connected disability, or for symptoms that 
represent an increase in severity of a service-connected 
disability.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. 
Cir. 2001).  However, in situations where the Veteran has a 
primary alcohol abuse disability or for secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse, compensation is precluded.  Id. 
at 1377.

The Veteran's claimed disability, in diabetes, is similar to 
the third situation described above, although with an 
intermediary disability in the causation chain.  Ultimately, 
if the Veteran's diabetes was caused by his pancreatitis, 
then his diabetes is the result of alcohol abuse, the 
determination of which was made in the March 1986 rating 
decision.

The Veteran's representative relies on a precedential opinion 
issued by VA's General Counsel to support the claim.  See 
VAOGCPREC 2-98 (Feb. 10, 1998).  In part, General Counsel 
held that claims for an increase filed after October 31, 
1990, are subject to OBRA.  Compensation is precluded based 
on an increase in severity of a disability that was the 
result of alcohol abuse that was service connected from a 
claim filed prior to that date.  The representative contends 
that the Veteran's diabetes claim is not part of an 
evaluation of the Veteran's pancreatitis; rather, the claim 
is a new service connection claim for a disability that is 
secondary to pancreatitis.  The representative states that, 
for similar circumstances, VA's General Counsel concluded 
that a secondary disability may be service connected for the 
purpose of all benefits administered by VA.

The Board finds that VAOGCPREC 2-98 does not stand for the 
premise as interpreted by the representative.  In fact, VA's 
General Counsel explicitly states that for purposes of all 
such VA benefits other than disability compensation, the 
amendments made by section 8052 of OBRA do not preclude 
eligibility based on a disability, or death resulting from 
such a disability, secondarily service connected under 
38 C.F.R. § 3.310(a) as proximately due to or the result of a 
service-connected disability (emphasis added).  Id.

Here, the Veteran is seeking service connection for diabetes 
for compensation purposes.  Even assuming that the Veteran's 
diabetes is proximately due to service-connected 
pancreatitis, his diabetes is ultimately the result of 
alcohol abuse during military service.  Because compensation 
is not payable for such a disability when the claim is filed 
after October 31, 1990, as is the case here, service 
connection is not warranted for type II diabetes mellitus as 
a matter of law.  Therefore, the appeal must be denied.


ORDER

Service connection for diabetes mellitus is denied.


____________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


